Affirmed and Opinion Filed February 23, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01053-CV

           IN THE BEST INTEREST AND PROTECTION OF K.G.

                On Appeal from the County Court at Law No. 2
                             Hunt County, Texas
                      Trial Court Cause No. M-11992

                         MEMORANDUM OPINION
                    Before Justices Myers, Osborne, and Carlyle
                             Opinion by Justice Myers
      K.G. appeals the trial court’s orders that he be committed to a mental

institution for ninety days and that he be administered psychoactive medication.

Appellant brings seven points of error contending (1) the trial court erred by allowing

the State’s expert witness to testify about confidential information from appellant

without appellant’s consent to the testimony; (2) appellant’s trial attorney provided

ineffective assistance by not objecting to the State’s expert witness testifying to

confidential information from appellant without appellant’s consent; (3) the trial

court erred by holding the hearings in this case by remote video conference without

obtaining appellant’s waiver of appearance in person; (4) appellant’s trial attorney
provided ineffective assistance by not objecting to the court holding the hearing by

remote video conference; (5) and (6) the evidence is legally and factually insufficient

to uphold a verdict of commitment; and (7) the trial court erred when it ordered

administration of psychoactive drugs. We affirm the trial court’s orders.

                                 BACKGROUND
      On November 6, 2020, the State filed an application for court-ordered mental

health services for appellant. The physician’s certificate of medical examination

stated appellant was brought to the mental hospital after the police received reports

that appellant had “suicidal and homicidal ideation and bizarre, psychotic behavior.”

The doctor concluded appellant was suffering from schizophrenia and experiencing

increased paranoia and delusions. The doctor said appellant was “fixated on the fact

that everyone is going to die from the pandemic, and that he must kill himself and

everyone else.” The trial court ordered that appellant be detained at Glen Oaks

Hospital pending a probable cause hearing. On November 9, 2020, the court

concluded there was probable cause to continue appellant’s detention at Glen Oaks

Hospital. The court set the case for a hearing on November 23, 2020.

      The State also filed an application for an order to administer psychoactive

medication to appellant.

      On November 23, 2020, the court held a hearing on whether to commit

appellant for mental health services and whether to order treatment of appellant with

psychoactive medication. Appellant and his treating physician, Dr. Raza Sayed,

                                         –2–
testified at the hearing.    Because the hearing occurred during the Covid-19

pandemic, the hearing was held through a videoconference pursuant to orders from

the Texas Supreme Court. At the conclusion of the hearing on commitment, the trial

court ordered that appellant be committed to Glen Oaks Hospital for a period not to

exceed ninety days for inpatient care. The court then held a hearing on whether to

order the administration of psychoactive medication to appellant. After hearing the

evidence, the court ordered that appellant be treated with psychoactive medication.

      Appellant appeals the trial court’s orders of commitment and treatment with

psychoactive medication.

                       CONFIDENTIAL INFORMATION
      In his first point of error, appellant contends the trial court erred by admitting

evidence from Dr. Sayed who testified to statements appellant made to him during

the examination. Appellant argues this evidence was inadmissible because the State

did not prove Dr. Sayed advised appellant that his statements could be used against

him in the committal hearing.

      Rule of Evidence 510(b) provides a privilege for patients to prevent any

person from disclosing a confidential communication between the patient and mental

health professional. TEX. R. EVID. 510(b)(1)(A). This privilege does not apply:

      To a communication the patient made to a professional during a
      court-ordered examination relating to the patient’s mental or emotional
      condition or disorder if:

      (A) the patient made the communication after being informed that it
      would not be privileged;
                                         –3–
        (B) the communication is offered to prove an issue involving the
        patient’s mental or emotional health; and

        (C) the court imposes appropriate safeguards against unauthorized
        disclosure.

Id. 510(d)(4).

        In this case, Dr. Sayed testified he examined appellant and determined that

appellant suffered from schizophrenia. During his testimony, Dr. Sayed mentioned

statements appellant made to him during the examination, including that appellant

refused to take medication for schizophrenia. Appellant did not object to this

testimony.

        Appellant argues that Dr. Sayed’s testimony concerning appellant’s

statements violated article 5561h of the Texas Revised Civil Statutes. That statute

was repealed in 1991. Act of Apr. 3, 1991, 72nd Leg., R.S., ch. 76, § 19, 1991 Tex.

Gen. Laws 515, 647–48. In his brief on appeal, appellant cites Rule 510(d)(4) and

states that communications are not privileged if made during a court-ordered

examination after the patient was informed that communications would not be

privileged. Appellant does not explain why this provision does not apply in this

case.

        To preserve error for appellate review, a party must make a timely objection

and obtain a ruling on the objection. See TEX. R. APP. P. 33.1. Because appellant

did not object to Dr. Sayed’s testimony concerning appellant’s statements, no error




                                         –4–
from the admission of this testimony is preserved for appellate review. We overrule

appellant’s first point of error.

       In his second point of error, appellant contends he lacked effective assistance

of counsel at the commitment hearing because his counsel did not object to Dr.

Sayed’s testimony about appellant’s statements. “[T]he subject of an involuntary

civil commitment proceeding has the right to effective assistance of counsel at all

significant stages of the commitment process.” Lanett v. State, 750 S.W.2d 302, 306

(Tex. App.—Dallas 1988, writ denied). In determining in a civil case whether a

party with the right to effective assistance of counsel was denied that right, we apply

the standards set forth in Strickland v. Washington. See In re M.S., 115 S.W.3d 534,

544 (Tex. 2003); see also Strickland v. Washington, 466 U.S. 668 (1984).

       With respect to whether counsel’s performance in a particular case is
       deficient, we must take into account all of the circumstances
       surrounding the case, and must primarily focus on whether counsel
       performed in a reasonably effective manner. The Court of Criminal
       Appeals explained that counsel’s performance falls below acceptable
       levels of performance when the representation is so grossly deficient as
       to render proceedings fundamentally unfair. In this process, we must
       give great deference to counsel’s performance, indulging a strong
       presumption that counsel’s conduct falls within the wide range of
       reasonable professional assistance, including the possibility that
       counsel’s actions are strategic. It is only when the conduct was so
       outrageous that no competent attorney would have engaged in it that
       the challenged conduct will constitute ineffective assistance.

In re M.S., 115 S.W.3d at 545 (footnotes and internal quotations marks omitted).

When the error complained of concerns an evidentiary ruling, the appellant also has



                                         –5–
the burden to show prejudice from the erroneous admission or exclusion of the

evidence. Id. at 538.

        In this case appellant has not overcome the “strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance, including

the possibility that counsel’s actions are strategic.” Id. Appellant’s statements to

Dr. Sayed were not privileged if Dr. Sayed’s examination of appellant was

court-ordered and if appellant was advised that his statements would not be

privileged. See TEX. R. EVID. 510(d)(4). If these requirements were met, then

appellant’s statements would not have been privileged, and appellant’s counsel

would have had no ground for objecting on the basis of privilege. The record does

not show that Rule 510(d)(4) does not apply. Furthermore, appellant testified at the

hearing that he had refused medicine for his mental condition and that he would

continue to do so. Any prejudice from counsel’s failure to object to Dr. Sayed’s

testimony was nullified by appellant’s own testimony. The record does not show

that counsel’s failure to object to Dr. Sayed’s testimony affected the outcome of the

case.

        We conclude appellant has not shown his counsel was ineffective for failing

to object to Dr. Sayed’s testimony of appellant’s statements during his mental

examination. We overrule appellant’s second point of error.




                                         –6–
                              REMOTE HEARING
      In his third point of error, appellant contends the trial court erred by holding

the hearing by remote video conference instead of in person in the courtroom. In his

fourth point of error, appellant contends his counsel was ineffective for failing to

object to this procedure.

      Section 574.203 of the Health and Safety Code permits the hearing to be by

remote electronic means if (1) the patient and the county or district attorney consent

in writing, (2) “the secure electronic communication method provides for a

simultaneous, compressed full-motion video, and interactive communication of

image and sound among the judge or associate judge, the county or district attorney,

the attorney representing the proposed patient, and the proposed patient”; and (3) the

patient and the patient’s attorney can communicate privately without being heard by

the judge or the county or district attorney. See TEX. HEALTH & SAFETY CODE ANN.

§ 574.203(a). The reporter’s record states that the hearing was “held by Zoom

conferencing.” The record does not contain written consent to the remote hearing

by the parties. Appellant’s attorney did not object to the remote hearing.

      The hearing in this case took place on November 17, 2020, during the

Covid-19 pandemic. In its First Emergency Order Regarding the Covid-19 State of

Disaster, 596 S.W.3d 265 (Tex. 2020) (misc. docket), the Texas Supreme Court

ordered:



                                         –7–
         2. Subject only to constitutional limitations, all courts in Texas may in
         any case, civil or criminal—and must to avoid risk to court staff, parties,
         attorneys, jurors, and the public—without a participant’s consent:

         ....

                b. Allow or require anyone involved in any hearing, deposition,
                or other proceeding of any kind—including but not limited to a
                party, attorney, witness, court reporter . . . —to participate
                remotely, such as by teleconferencing, videoconferencing, or
                other means.

id. at 265. The supreme court has renewed that order with substantially similar

wording up to and through its November 11, 2020 Twenty-Ninth Emergency Order

Regarding the Covid-19 State of Disaster, Misc. Docket No. 20-9135, ¶ 3.c (Tex.

Nov. 11, 2020).1 The orders contain no exception for mental health commitment

hearings. See id. Pursuant to these orders, the trial court was permitted to require,

without the parties’ consent, that the hearing be held by video conferencing.

         Appellant argues he was harmed by the video conferencing hearing because:

         Appellant could not confer with his attorney in private at counsel table
         to discuss strategy, evidence and questions to be asked of the witnesses
         in his defense against the petition for commitment and psychoactive
         medication. The ability to confer with attorney cannot be done by being
         put in a “breakout room” during a ZOOM conference. The Appellant
         being at the mental hospital could not be assured that people were not
         listening to his conversations with his attorney. This has a chilling
         effect on a person’s absolute right to counsel. Additionally, the
         Appellant was not able to discuss his testimony with his attorney in
         private.




   1
       See https://www.txcourts.gov/media/1450050/209135.pdf.

                                                –8–
These arguments are not supported by the record. The record does not show where

appellant’s attorney was during the hearing, whether she was sitting with appellant

at the mental hospital or whether she was elsewhere. Nor does the record show the

extent of any pretrial conference or lack thereof appellant had with his attorney. Nor

does the record show appellant was concerned that persons at the hospital could be

listening to his conference with his attorney or that anyone at the hospital was

listening to appellant’s conference with his attorney. Nothing in the record shows

appellant could not discuss the case with his attorney in private.

      We conclude appellant has failed to show the trial court erred by holding the

hearing by remote video conference. We overrule appellant’s third point of error.

      In his fourth point of error, appellant contends his counsel was ineffective for

failing to object to the trial court’s holding the hearing by remote video conference.

As discussed above, the trial court had authority to hold the hearing by remote video

conference under the supreme court’s emergency orders. Therefore, appellant’s

counsel was not ineffective for not objecting.

      Appellant argues he could not discuss his case, the evidence, or the witnesses

with his attorney in a private manner. Nothing in the record supports this statement.

Appellant also asserts he “was not able to discuss his testimony with his attorney in

private.” Nothing in the record shows appellant’s conversations with his attorney

were not private. Appellant also asserts that “not being able to see witnesses

deprives Appellant [of] his right to confront and cross-exam[ine] the witnesses.”

                                         –9–
Appellant states in his brief that the hearing was by “video conference.” Dr. Sayed

was the only witness at the hearing other than appellant, and nothing in the record

shows appellant could not see him testify in the video conference.

      We conclude appellant has not shown his attorney was ineffective for failing

to object to the hearing being conducted by video conference.               We overrule

appellant’s fourth point of error.

                      SUFFICIENCY OF THE EVIDENCE
      In his fifth and sixth points of error, appellant contends the evidence is legally

and factually insufficient to uphold a verdict of commitment.

      Section 574.034 of the Health and Safety Code provides:

      (a) The judge may order a proposed patient to receive court-ordered
      temporary inpatient mental health services only if the judge or jury
      finds, from clear and convincing evidence, that:

             (1) the proposed patient is a person with mental illness; and

             (2) as a result of that mental illness the proposed patient:

                    (A) is likely to cause serious harm to the proposed patient;
                    (B) is likely to cause serious harm to others; or

                    (C) is:

                              (i) suffering severe and abnormal             mental,
                              emotional, or physical distress;

                              (ii) experiencing substantial mental or physical
                              deterioration of the proposed patient’s ability to
                              function independently, which is exhibited by the
                              proposed patient’s inability, except for reasons of
                              indigence, to provide for the proposed patient’s


                                           –10–
                           basic needs, including food, clothing, health, or
                           safety; and

                           (iii) unable to make a rational and informed decision
                           as to whether or not to submit to treatment.

HEALTH & SAFETY § 574.034.

      The heightened burden of proof, clear and convincing evidence, requires that

we utilize a heightened standard of review. See In re C.H., 89 S.W.3d 17, 25 (Tex.

2002). Clear and convincing evidence is “that measure or degree of proof which

will produce in the mind of the trier of fact a firm belief or conviction as to the truth

of the allegations sought to be established.” State v. Addington, 588 S.W.2d 569,

570 (Tex. 1979) (per curiam). Evidence that merely exceeds a scintilla is not legally

sufficient when the burden of proof is clear and convincing. See In re J.F.C., 96

S.W.3d 256, 264–65 (Tex. 2002).

      Satisfying the clear and convincing standard requires expert testimony,

HEALTH & SAFETY § 574.034(d), which includes the expert’s opinion regarding the

necessity of committing the patient, as well as the factual support for the opinion.

State v. K.E.W., 315 S.W.3d 16, 20 (Tex. 2010); State ex rel. D.W., 359 S.W.3d 383,

386 (Tex. App.—Dallas 2012, no pet.). Additionally, satisfying the clear and

convincing burden requires the State to provide evidence of a recent overt act or a

continuing pattern of behavior that tends to confirm the distress and deterioration of

the proposed patient's ability to function. HEALTH & SAFETY § 574.034(d); K.E.W.,

315 S.W.3d at 20; State ex rel. E.D., 347 S.W.3d 388, 392–93 (Tex. App.—Dallas

                                         –11–
2011, no pet.) (evidence of a recent physical or verbal overt act that is probative of

the jury’s findings when perceived objectively, will satisfy the State’s burden).

Verbal statements as well as physical actions are “overt acts,” K.E.W., 315 S.W.3d

at 24, and such verbal statements may support a finding of mental illness and predict

future actions resulting from such mental illness. Id. at 22.

      When evaluating evidence for legal sufficiency under a clear and convincing

standard, we review all the evidence in the light most favorable to the finding to

determine whether a reasonable factfinder could have formed a firm belief or

conviction that the finding was true. See In re J.F.C., 96 S.W.3d 256, 266 (Tex.

2002). We resolve disputed fact questions in favor of the finding if a reasonable

factfinder could have done so, and we disregard all contrary evidence unless a

reasonable factfinder could not have done so. City of Keller v. Wilson, 168 S.W.3d

802, 817 (Tex. 2005); In re J.F.C., 96 S.W.3d at 266.

      In conducting a factual sufficiency review, we consider the evidence that the

factfinder could reasonably have found clear and convincing, and then based on the

entire record, determine whether the factfinder could reasonably have formed a firm

belief or conviction that the allegations in the application were proven. In re J.F.C.,

96 S.W.3d at 266; State ex rel. M.P., 418 S.W.3d 850, 853 (Tex. App.—Dallas 2013,

no pet.). We consider whether a reasonable factfinder could have resolved disputed

evidence in favor of its finding. In re J.F.C., 96 S.W.3d at 266. “If in light of the

entire record, the disputed evidence that a reasonable factfinder could not have

                                        –12–
credited in favor of the finding is so significant that a factfinder could not reasonably

have formed a firm belief or conviction, then the evidence is factually insufficient.”

Id.

      Dr. Sayed testified that appellant suffered from schizophrenia. The doctor

stated that when appellant was admitted to the hospital, “[h]e exhibited paranoia,

primarily relating to his family members.” Dr. Sayed testified about appellant’s

severe mental and emotional distress: “He’s pacing on the unit, responding to

internal stimuli. He appears to be bothered by hallucinations that he’s experiencing

and he’s not eating and drinking and further exacerbating his health conditions. So

he appears emotionally distressed by the internal stimuli, by the hallucinations he is

experiencing.”    Concerning appellant’s emotional distress, Dr. Sayed testified

appellant “has mood swings. He gets angry easily. Frustrated. Slamming doors.

At times crying. Breaking down emotionally. So he’s not stable emotionally.” The

trial court took judicial notice of the certificate of medical examination prepared by

Dr. Sayed on November 9, 2020. In the certificate, Dr. Sayed stated that appellant

“presents a substantial risk of serious of harm to self and others” as shown by his

“making threats to harm self & others, psychosis, yelling to kill everyone, violent

behavior.” Dr. Sayed also testified that appellant was not eating or drinking and that

appellant had not eaten or drunk anything in the preceding two days. The doctor

testified that not eating and drinking may lead to renal failure. “You may need to go



                                         –13–
to the ER for IV fluids. So it’s a state of self-neglect, due to psychosis. So that is

self harm.”

      Appellant testified that he had some chicken and a biscuit that morning and

that he drinks only milk. He also testified that he ate something the previous night

and that he eats “every time except for one time they had fish and one time I gave

food to some dude for a cigarette.” He also testified, “I don’t think I have to eat,”

and “I think it’s a sin to talk about food and water.”

      Appellant asserts in his brief that the testimony conflicted concerning whether

appellant was eating and drinking. Appellant states that Dr. Sayed did not provide

“any factual examples of harm caused or to be caused by the patient”; however, the

doctor’s certificate of medical examination states appellant was “making threats to

harm self & others,” “yelling to kill everyone,” and “threatening to kill himself.”

The doctor also noted “violent behavior.” Appellant also states Dr. Sayed testified

that appellant would not take medicine but did not offer a factual basis for that

conclusion; however, appellant testified that he refused to take medicine to help with

his schizophrenia. Dr. Sayed noted in the certificate of medical examination that

appellant said “I don’t have a mental illness” and “I don’t take medications from

people.”

      After considering all the testimony in the light most favorable to the trial

court’s finding, we conclude the trial court could have formed a firm belief or

conviction that appellant was a person with a mental illness and, as a result of that

                                         –14–
mental illness, was likely to cause serious harm to himself or others. Therefore, the

evidence was legally sufficient to support the trial court’s order committing

appellant.

      In arguing that the evidence was factually insufficient to support the trial

court’s order committing appellant, he asserts the State “produced no factual

evidence that the patient was a harm to himself or others, nor that he refused

medication, nor any overt act or pattern of behavior.” The record shows Dr. Sayed

testified appellant was not eating or drinking, which would lead to renal failure. Dr.

Sayed and appellant testified that appellant refused medication, and Dr. Sayed noted

in the certificate of medical examination that appellant said “I don’t take medications

from people.” Concerning whether there was evidence of an overt act or pattern of

behavior, Dr. Sayed stated in the certificate of medical examination that appellant

was “making threats to harm self & others” and “yelling to kill everyone.” He also

noted that appellant was “threatening to kill himself.” We conclude the trial court

could have found this evidence clear and convincing and have formed a firm belief

or conviction that the allegations in the petition were proven. Therefore, the

evidence was factually sufficient to support the trial court’s order committing

appellant.

      We overrule appellant’s fifth and sixth points of error.




                                        –15–
 ORDER FOR ADMINISTRATION OF PSYCHOACTIVE MEDICATION
      In his seventh point of error, appellant contends the trial court erred by

ordering appellant be treated with psychoactive medication.

      Under section 574.106, the trial court may issue an order authorizing the

administration of psychoactive medication to a patient who is under a court order to

receive inpatient mental health services if the court finds by clear and convincing

evidence that “the patient lacks the capacity to make a decision regarding the

administration of the proposed medication and treatment with the proposed

medication is in the best interest of the patient.” HEALTH & SAFETY § 574.106(a),

(a-1)(1). The statute requires that the court consider:

      (1) the patient’s expressed preferences regarding treatment with
      psychoactive medication;

      (2) the patient’s religious beliefs;

      (3) the risks and benefits, from the perspective of the patient, of taking
      psychoactive medication;

      (4) the consequences to the patient if the psychoactive medication is not
      administered;

      (5) the prognosis for the patient if the patient is treated with
      psychoactive medication;

      (6) alternative, less intrusive treatments that are likely to produce the
      same results as treatment with psychoactive medication; and
      (7) less intrusive treatments likely to secure the patient’s agreement to
      take the psychoactive medication.
Id. § 574.106(b).



                                         –16–
      At the hearing on the State’s application to administer psychoactive

medication, the trial court took judicial notice of the evidence at the commitment

hearing. Dr. Sayed also testified at this hearing. He told the court that appellant’s

refusal to acknowledge that he has a mental illness shows appellant has poor insight

into the severity of his illness and that appellant lacks the capacity to decide whether

to take psychoactive medication. He testified that psychoactive medication was the

proper course of treatment for appellant and was in appellant’s best interest. He told

the court that if appellant were treated and took his medications, then his prognosis

would be good. However, if appellant were not treated, then the result would be

“[c]ontinued deterioration of his condition. Increased risk of violence towards others

and self-neglect.” When asked if he had considered any alternative to psychoactive

medications, Dr. Sayed answered, “That is the gold standard of treatment for his

diagnosis. There are no alternatives.”

      After hearing the evidence, the court concluded that treatment with

psychoactive medication was necessary for appellant to recover, that the treatment

was in appellant’s best interest, and that appellant lacked the capacity to make a

decision regarding the treatment. The court ordered that the hospital was authorized

to administer certain psychoactive medications to appellant.

      Appellant asserts the trial court’s decision was not based on legally or

factually sufficient evidence.    Appellant first argues the State did not present

evidence that appellant would suffer harm without the medication. Appellant is

                                         –17–
incorrect—Dr. Sayed testified appellant’s condition would worsen without

medication and there would be an “[i]ncreased risk of violence towards others and

self-neglect.” Appellant argues the trial court did not have evidence of alternative

treatments. However, Dr. Sayed testified there were no alternative treatments and

that for appellant’s condition, treatment with psychoactive medication was “the gold

standard.” Appellant asserts the State did not present evidence of appellant’s

inability to understand his situation. Dr. Sayed testified that appellant’s inability to

comprehend that he had mental illness left him incapable of determining whether to

consent to psychoactive medication.

      We conclude the trial court’s order was supported by clear and convincing

evidence that was both legally and factually sufficient. We overrule appellant’s

seventh point of error.

                                   CONCLUSION
      We affirm the trial court’s order committing appellant to Glen Oaks Hospital

for a period not to exceed ninety days, and we affirm the order to administer

psychoactive medication to appellant.




                                            /Lana Myers/
                                            LANA MYERS
201053F.P05                                 JUSTICE



                                         –18–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE BEST INTEREST AND                     On Appeal from the County Court at
PROTECTION OF K.G.                           Law No. 2, Hunt County, Texas
                                             Trial Court Cause No. M-11992.
No. 05-20-01053-CV                           Opinion delivered by Justice Myers.
                                             Justices Osborne and Carlyle
                                             participating.

      In accordance with this Court’s opinion of this date, we AFFIRM the trial
court’s Writ of Commitment committing appellant to Glen Oaks Hospital for a
period not to exceed ninety days, and we AFFIRM the order to administer
psychoactive medication to appellant.


Judgment entered this 23rd day of February, 2021.




                                      –19–